DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the parent application 15/855,005 for the limitation “adjusting, the precision of the motion vector of W control points to be 1/N of the pixel precision”.
Claims 5 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Two equations defining how the "horizontal phase" and the "vertical phase" are computed for each pixel. It is unclear how to compute the values X' and Y'.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. US 10560714 B2, US 10771809 B2, or US 11240529 B2 in view of Sullivan et al. (Overview of the High Efficiency Video Coding (HEVC) Standard). See the comparison table:
Instant application 17/556,579
US 10560714 B2
US 10771809 B2
US 11240529 B2
1. (Currently Amended) A picture prediction method, comprising: 

determining motion vectors of W control points in a current picture block, 

wherein the motion vectors of the W control points is determined based on a predictor with precision of 1/n of a pixel precision and 

a difference of motion vector with precision of 1/n of the pixel precision; 

adjusting, the precision of the motion vector of W control points to be 1/N of the pixel precision; 

obtaining, by calculation, motion vectors of P pixel units of the current picture block by using a motion model and the motion vectors of the W control points, 

wherein, precision of the motion vector of each of the P pixel units is 1/N of the pixel precision, the motion vector of each of the P pixel units is used to determine a corresponding reference pixel unit in a reference picture of a corresponding pixel unit, W, n, and N are integers greater than 1, N is greater than n, and P is a positive integer; 

performing interpolation filtering on a pixel of the corresponding reference pixel unit by using an interpolation filter with a phase of Q, to obtain a predicted pixel value of each of the P pixel units, wherein Q is an integer greater than n, and 

encoding the P pixel units of the current picture block based on the predicted pixel value.
1. A picture prediction method, comprising: 


determining motion vectors of W control points in a current picture block; 

wherein precision of the determined motion vectors of the W control points is 1/n of pixel precision, and 











obtaining, by calculation, motion vectors of P pixel units of the current picture block by using a motion model and the motion vectors of the W control points,

precision of the motion vector of each of the P pixel units is 1/N of the pixel precision, the motion vector of each of the P pixel units is used to determine a corresponding reference pixel unit in a reference picture of a corresponding pixel unit, W, n, and N are integers greater than 1, N is greater than n, and P is a positive integer;

performing interpolation filtering on a pixel of the corresponding reference pixel unit by using an interpolation filter with a phase of Q, to obtain a predicted pixel value of each of the P pixel units, wherein Q is an integer greater than n.
1. A picture prediction method, comprising: 


determining motion vectors of W control points in a current picture block, 

wherein the motion vectors of the W control points is determined based on a predictor with precision of 1/n of a pixel precision and 

a difference of motion vector with precision of 1/n of the pixel precision; 






obtaining, by calculation, motion vectors of P pixel units of the current picture block by using a motion model and the motion vectors of the W control points, 

wherein, precision of the motion vector of each of the P pixel units is 1/N of the pixel precision, the motion vector of each of the P pixel units is used to determine a corresponding reference pixel unit in a reference picture of a corresponding pixel unit, W, n, and N are integers greater than 1, N is greater than n, and P is a positive integer; and 

performing interpolation filtering on a pixel of the corresponding reference pixel unit by using an interpolation filter with a phase of Q, to obtain a predicted pixel value of each of the P pixel units, wherein Q is an integer greater than n.
1. A picture prediction method, comprising: 


determining motion vectors of W control points in a current picture block, 

wherein the motion vectors of the W control points is determined based on a predictor with precision of 1/n of a pixel precision and 

a difference of motion vector with precision of 1/n of the pixel precision; 

adjusting, the precision of the motion vector of W control points to be 1/N of the pixel precision; 

obtaining, by calculation, motion vectors of P pixel units of the current picture block by using a motion model and the motion vectors of the W control points, 

wherein, precision of the motion vector of each of the P pixel units is 1/N of the pixel precision, the motion vector of each of the P pixel units is used to determine a corresponding reference pixel unit in a reference picture of a corresponding pixel unit, W, n, and N are integers greater than 1, N is greater than n, and P is a positive integer; and 

performing interpolation filtering on a pixel of the corresponding reference pixel unit by using an interpolation filter with a phase of Q, to obtain a predicted pixel value of each of the P pixel units, wherein Q is an integer greater than n.


Sullivan discloses motion vector prediction (page 1661 column 1, 4) motion vector prediction) and encoding blocks (page 1651 figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine any of the three reference parent patents and Sullivan’s teaching, to encode the P pixel units of the current picture block, in order to implement video compression using prediction technique; and to combine the reference parent patent US 10560714 B2 and Sullivan’s teaching, to apply motion vector prediction on the motion vectors of the W control points (the motion vectors of the W control points is determined based on a difference of motion vector), in order to more efficiently encode motion vectors.
Allowable Subject Matter
Claims 1-27 would be allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of Huang et al. (Control-Point Representation and Differential Coding Affine-Motion Compensation) discloses the MVs at control points are quantized to 1/4 pixel accuracy (page 1653 column 2 Section II B); blocks in the reference frame are preinterpolated to 1/4 pixel accuracy using the interpolation filter (page 1656 column 1 Section III D); and then the bilinear interpolation is performed if the motion is beyond 1/4 pixel accuracy (page 1656 column 1 Section III D), wherein blocks in the reference frame are interpolated twice.
However, the instant invention discloses obtaining motion vectors of blocks of the current picture with higher precision than the MVs at control points by the motion vector calculation/derivation processing (obtaining, by calculation, motion vectors of P pixel units of the current picture block by using a motion model and the motion vectors of the W control points), and then interpolation is performed if the motion is beyond the pixel accuracy of the MVs at control points. Blocks in the reference frame are interpolated once.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488